Citation Nr: 0309619	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-22 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO, in 
pertinent part, denied service connection for bilateral 
hearing loss and tinnitus.  

Following notification of this decision, the veteran 
perfected a timely appeal with respect to the denial of these 
service connection claims.  In October 2002, the Board 
determined that these issues required further development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  Based 
upon this conclusion, the Board undertook evidentiary 
development of both of these issues.  

In a statement received at the RO in February 2002, the 
veteran raised the issue of entitlement to a compensable 
disability rating for his service-connected bilateral 
Osgood-Schlatter's Disease.  In addition, he filed a petition 
to reopen his previously denied claim for service connection 
for degenerative arthritis of both knees, asserted to be 
secondary to the service-connected bilateral 
Osgood-Schlatter's Disease.  These claims are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's service connection 
claims, pursuant to 38 C.F.R. § 19.9(a)(2).  Significantly, 
however, after obtaining the evidence but prior to furnishing 
notice of the information obtained as a result of such 
development to the veteran and his representative (see, 38 
C.F.R. § 20.903) and before giving them an opportunity to 
respond (see, 38 C.F.R. § 19.9(a)(2)(ii)), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated 38 C.F.R. § 19.9(a)(2), including 
38 C.F.R. § 19.9(a)(2)(ii).  Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Pursuant 
to this recent decision, the Federal Circuit Court explained 
that the proper procedure is to allow the RO an opportunity 
to review in the first instance the evidence procured as a 
result of Board development.  Id.  

In this regard, pursuant to the Board's development, the 
veteran underwent a VA examination in April 2003.  According 
to the report of this evaluation, the examiner expressed his 
opinion that it is more likely than not that the veteran's 
hearing loss and tinnitus began during his military service.  
In support of this conclusion, the examiner cited "the slope 
of the veteran's hearing loss and the history of high-level 
noise exposure in the military."  Significantly, however, 
this examiner specifically noted in the examination report 
that the veteran's claims folder was not available for 
review.  

A complete and thorough review of the claims folder indicates 
that the service medical records are essentially negative for 
complaints of, treatment for, or findings of hearing loss.  
Although the July 1966 pre-induction examination demonstrated 
25 decibels in the veteran's left ear at 3000 Hertz, the 
remainder of the audiological evaluation on entrance to 
service was normal.  Furthermore, at this examination, the 
veteran specifically denied ever having experienced hearing 
loss.  In addition, the remainder of the service medical 
records are negative for complaints of, treatment for, or 
findings of hearing loss.  In fact, at the June 1969 
separation examination, the veteran again specifically denied 
that he had ever experienced any hearing loss.  Also, this 
evaluation demonstrated that the veteran's hearing acuity was 
normal in both of his ears (and, in particular, was 
10 decibels in his left ear at 3000 Hertz).  Moreover, the 
service medical records include no reference to tinnitus.  

No hearing loss or tinnitus was noted at the first VA 
examination conducted in April 1970.  The first post-service 
medical evidence of hearing loss is dated in September 1990, 
when a VA audiological evaluation provided an impression of 
bilateral symmetrical sensorineural hearing loss above and 
below 1000 Hertz.  The first post-service medical reference 
of tinnitus is dated in November 1998, when the veteran 
denied having experienced any change in this tinnitus.  In 
September 2000, the veteran described a bilateral high pitch 
tinnitus.  

Also, pursuant to the Board's January 2003 request for 
information concerning post-service audiological treatment 
received, the veteran responded in the following month that 
all such records are located at the VA Clinic in Pensacola, 
Florida.  A complete and thorough review of the claims folder 
indicates, however, that records of treatment that the 
veteran has received at this medical facility have not been 
obtained and associated with his claims folder.  

Consequently, the Board concludes that, on remand, the RO 
should accord the veteran a pertinent VA examination at which 
time the examiner has access to, and has reviewed, the 
veteran's claims folder.  At the time that the veteran's 
claims file is transferred to the examiner, the folder should 
also contain any additional relevant medical records procured 
as a result of this Remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should also obtain all of the 
veteran's clinical records relating to 
treatment for his hearing loss and 
tinnitus from the VA Clinic in Pensacola, 
Florida since his separation from service 
in August 1969.  If these records are not 
available for any reason, that fact 
should be noted in the veteran's claims 
folder.  

3.  Thereafter, the RO should make 
arrangements to accord the veteran a VA 
audiological examination, by an examiner 
who has not previously examined him, to 
determine the nature, extent, and 
etiology of any bilateral hearing loss 
and tinnitus.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's hearing acuity (including, 
if applicable, tinnitus), which is found 
on examination, should be noted in the 
report of the evaluation.  After 
reviewing the veteran's claims folder as 
well as interviewing and examining him, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that any hearing loss or tinnitus 
diagnosed on examination is in any way 
related to his active military duty.  

4.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for bilateral 
hearing loss and for tinnitus.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in April 2000.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




